Title: From Thomas Jefferson to Bayard & Co. LeRoy, 5 July 1822
From: Jefferson, Thomas
To: LeRoy, Bayard & Co.


Messrs Leroy and Bayard.
Monticello
July 5. 22.
Your favor of June 26. is just now recieved. after the delays of my last bond with which I have been indulged I consider it my bounden duty to obey the call for the principal whenever required. this delay was at first made convenient by the great revolution which took place in our circulating medium some time past; and the continuance of low markets since that period has not yet relieved the scarcity of medium so far as that fixed property can command even the half of what is it’s value in regular times. my own annual income arises from the culture of tobacco and wheat. these articles, from the interior country cannot be got to market till the spring of the year ensuing their growth; and at that season alone the culivator can pay from his produce. still if the earlier term of 6. months be necessary for the affairs of the heirs of mr Van Staphorst, it shall be complied with by a sale of fixed property, altho’ it will double the debt. if on the other hand, consistently with their convenience, the indulgence can be continued until the ensuing spring, (say all May) it can then be paid without loss, and shall certainly be paid. this however is left to your kind consideration, and your final determination shall be my law, at any loss whatever. with the just acknolegement of the past indulgencies accept the assurance of my great esteem and respect.Th: Jefferson